DETAILED ACTION
The present application, filed on 06/25/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final First Office Action on the merits in response to applicant’s filing from 12/09/2021.
Claims 1-3, 5-8, and 11-23 are pending and have been considered below.

Priority
The application claim priority to foreign application GB 1810595.7, filed on 06/28/2018. The priority is acknowledged. 

Response to Arguments
Applicant’s arguments, filed 12/09/2021, with respect to claims 1-3, 5-8, and 11-23 have been fully considered and are persuasive. The rejection of claims 1-7, the specification objection, and the drawings objection have all been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation "the coupler". There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the coupler". There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 5-8, and 11-23 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in obvious combination discloses an adjustable spring coupler for a shock absorber, comprising a coupling member formed by a shaft having a pair of flanges provided on the outer surface thereof, the shaft being sized so as to extend, in use, inside the windings of abutting spring ends of at least a pair of springs arranged in series between a pair of spring seats mounted on the shock absorber to locate the spring ends on the coupler, each flange engaging one of the adjacent ends of the neighboring springs, each of said flanges being moveable longitudinally along the shaft so as to vary the longitudinal separation between the two flanges and thereby, in use, to vary a preload on the springs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614